Title: To Thomas Jefferson from Charles W. Goldsborough, 22 May 1822
From: Goldsborough, Charles W.
To: Jefferson, Thomas

Sir.Washn
22nd May 1822.Entertaining for you, as I do, the most unfeigned respect & esteem—feeling, in common with the virtuous part, at least, of the American family, & with those who desire the perpetuity of our republican institutions, gratitude to you for the many important services you have rendered to our republic, & the wise political maxims which you have inculcated by precept & by example: I Should do violence to my own sentiments & feelings, were I to forbear assuring you that I am one of the last men in existence, who would do or say any thing calculated in the remotest degree to disturb your tranquility even for a moment—that I am one of the first who would use all moral & lawful exertions to put down the man who would attempt to assail your character:—that I consider the character of our sages & patriots, as a species of holy national property, which every freeman & lover of his country should cherish & defend.When I assure you that I can lay my hand upon my heart &, in the sincerity of perfect truth aver, that I have never knowingly committed the slightest tresspass against these principles: you will, I know, readily acquit me of all authorship or agency in the unjust rude & vulgar production, which has lately appeared—signed “a nature of Virginia.”  I am utterly at a loss to conceive, upon what grounds, upon what act in my whole life, the imputation of my having been the author can have originated.It may appear presumptuous in me, but I have always honestly differed in opinion with you upon one point—That is the extent to which the liberty of the press ought to be tolerated; & when I see the purest & most exalted characters of our country so grossly & unjustly attacked—when I see the licentiousness of the press sacraligiously assailing virtuous venerable age—I cannot refrain from wishing that the laws of the land interposed an effectual shield for it’s protection.I offer You the homage of perfect respect & esteemCh: W: Goldsborough